354 S.W.3d 658 (2011)
Ronald L. SATTERLEE, Private Citizen (28 U.S.C. 1746(1)) all rights reserved, c/o HC 71 Box 259-A, Ava, Missouri, Non-Domestic, Missouri State, Appellant,
v.
COUNTY OF DOUGLAS, Assessor, Respondent.
No. SD 31028.
Missouri Court of Appeals, Southern District, Division One.
July 5, 2011.
Ronald L. Satterlee, Ava, pro se.
Christopher D. Wade, Prosecuting Atty., Ava, for Respondent.
Before BARNEY, P.J., LYNCH, J., and BURRELL, J.
PER CURIAM.
Ronald L. Satterlee ("Appellant"), who appears before this Court pro se, appeals from the "JUDGMENT OF DISMISSAL" of his "COMPLAINT UNDER RSMO 610 FOR WILLFUL FAILURE TO COMPLY" filed against the Douglas County Assessor's Office ("Respondent").[1] Based on the pleadings and arguments before it, the trial court concluded that Appellant's "complaint fail[ed] to state a cause of action" and dismissed his case. Appellant thereafter filed this appeal.
Appellant's brief fails to comply with almost every applicable provision of Rule 84.04 which recites the form and content necessary for a brief in this Court.[2] His jurisdictional statement fails to comply with Rule 84.04(b); his statement of facts fails to comply with Rule 84.04(c); his points relied on fail to comply with Rule 84.04(d); his argument fails to comply with Rule 84.04(e); and his appendix fails to comply with Rule 84.04(h). "`A failure to substantially comply with Rule 84.04 preserves nothing for appellate review.'" Call v. Branson Enterprises, L.L.C., 97 S.W.3d 541, 543 (Mo.App.2003) (quoting Brumfield v. Div. of Emp. Sec., 54 S.W.3d 741, 742 (Mo.App.2001)).
While we are mindful that Appellant appears before this Court pro se, all parties, whether or not represented by an attorney, are bound by the same rules of procedure. Elkins v. Elkins, 257 S.W.3d 617, 618 (Mo.App.2008); see Brown v. Wheatley, 306 S.W.3d 664, 665 (Mo.App. 2010). "It is not the function of this court to search the record to identify possible errors and to research issues so revealed." Satterlee v. U.S., 862 S.W.2d 365, 366 (Mo. App.1993). "Allegations of error not properly briefed shall not be considered in any civil appeal." Call, 97 S.W.3d at 543 (quoting Brumfield, 54 S.W.3d at 742) (internal quotation omitted); Rule 84.13(a). Appellant's brief fails to preserve anything for appellate review.
All pending motions are now denied as moot. The appeal is dismissed.
NOTES
[1]  Respondent did not file a responsive brief in this matter, nor was it required to do so. "While there is no penalty prescribed for the failure to file a brief, we are required to decide the case without the benefit of that party's authorities and points of view.'" Slaughter v. Dir. of Revenue, 997 S.W.2d 132, 132 n. 1 (Mo.App.1999) (quoting Fitzgerald v. Dir. of Revenue, 922 S.W.2d 478, 479 n. 3 (Mo.App. 1996)).
[2]  All rule references are to Missouri Court Rules (2010).